Citation Nr: 0900854	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  03-07 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for disability arising 
out of the veteran's service connected back injury, 
degenerative disc disease lumbar spine with bilateral 
radiculopathy, loss of use of left lower extremity (lumbar 
spine disability).  

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to March 
1964.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In October 2004, the veteran and his spouse testified before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

In February 2005, the Board remanded both claims on appeal to 
the RO via the Appeals Management Center (AMC) in Washington 
DC. to request that the veteran identify any existing 
outstanding relevant evidence, obtain Social Security 
Administration (SSA) disability records, and to afford the 
veteran VA examinations.  Those actions completed, the issues 
have properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In the February 2005 Remand, the Board also remanded the 
issues of entitlement to service connection for a cervical 
spine disability, intervertebral disc disease of the lumbar 
spine; neurogenic bladder dysfunction, bowel dysfunction, 
impotence, and numbness of the lower extremities.  

In a June 2008 rating decision, the RO granted service 
connection for neurogenic bladder, bowel dysfunction, and 
erectile dysfunction, as secondary to the veteran's lumbar 
spine disability.  Disability ratings were assigned, ranging 
from noncompensable for erectile dysfunction to 20 percent 
for neurogenic bladder.  The RO also included degenerative 
disc disease lumbar spine, with radiculopathy, in the 
veteran's service connected lumbar spine disability and 
assigned ratings which encompassed radiculopathy and 
orthopedic manifestations of the lumbar spine disability.  

The record is absent for evidence that the veteran has 
appealed the ratings or effective dates assigned for these 
disabilities.  Thus it could be said that the grant of 
service connection satisfied the veteran's appeal as to 
claims for degenerative disc disease of the lumbar spine, 
numbness of the lower extremities, bladder dysfunction, bowel 
dysfunction, and erectile dysfunction.  See Grantham v. 
Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  

All of the grants of service connection mentioned in the 
preceding paragraph are part of, or secondary to, the 
veteran's lumbar spine disability and are for neurologic 
manifestations of that lumbar spine disability.  Since 
September 23, 2002, the rating criteria for evaluating 
diseases and injuries of the spine specifies that where there 
are both orthopedic and neurologic manifestations of a spine 
disability, separate ratings are to be assigned, unless 
intervertebral disc syndrome is evaluated based on 
incapacitating episodes.  Therefore, in order to adjudicate 
the veteran's appeal of the evaluation of his lumbar spine 
disability, the Board must address the ratings assigned for 
the neurogenic bladder, bowel dysfunction, erectile 
dysfunction, and radiculopathy of each lower extremity.  

In other words, the veteran's pending appeal as to the 
evaluation assigned for his lumbar spine disability, confers 
jurisdiction on the Board to consider whether higher or 
additional ratings are warranted for orthopedic 
manifestations of his lumbar spine disability, radiculopathy 
of each lower extremity, and service connected neurogenic 
bladder, bowel dysfunction, and erectile dysfunction.  

Also before the Board at the time of the February 2005 Remand 
was whether service connection was warranted for a cervical 
spine disability.  In the June 2008 rating decision, the RO 
granted service connection for degenerative disc disease of 
the cervical spine, with cervical stenosis, thus granting the 
veteran's claim in full and satisfying his appeal as to that 
issue.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 
1997).  This disability of the cervical spine is not so 
linked to the veteran's lumbar spine disability as to be part 
of the veteran's lumbar spine disability.  The Board need not 
consider the ratings assigned for the veteran's cervical 
spine disability in order to adjudicate the veteran's appeal 
as to the rating assigned for his lumbar spine disability.  
The veteran has not appealed the rating or effective date 
assigned for his degenerative disc disease of the cervical 
spine with stenosis.  Hence, there is no issue before the 
Board with regard to the veteran's cervical spine disability.  
See 38 U.S.C.A. § 7105 (2002).  


FINDINGS OF FACT

1.  The veteran's duodenal ulcer does not result in 
impairment of health manifested by anemia or weight loss and 
has not resulted in any incapacitating episodes.  

2.  The veteran's lumbar spine disability does not result in 
ankylosis and he has not suffered a vertebral fracture.  

3.  The veteran's lumbar spine disability results in no more 
than mild incomplete paralysis of the right sciatic nerve.  

4.  Radiculopathy of the left lower extremity is evaluated as 
80 percent disabling, effective September 23, 2002.  

5.  The veteran's lumbar spine disability manifests as 
neurogenic bladder resulting in urinary incontinence 
requiring the wearing of absorbent materials that must be 
changed less than two times per day.  

6.  The veteran's lumbar spine disability manifests as bowel 
dysfunction causing loss of sphincter control resulting in 
occasional, but not frequent, involuntary bowel movements, 
necessitating wearing of pad; and does not result in leakage.  

7.  The veteran has no deformity of the penis.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
disabling for duodenal ulcer have not been met.  38 C.F.R. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.114 Diagnostic Code 7305 (2008).

2.  The criteria for an evaluation for back injury, 
degenerative disc disease lumbar spine with bilateral 
radiculopathy, loss of use of left lower extremity in excess 
of 60 percent disabling, for the period prior to September 
23, 2002, and 40 percent for orthopedic manifestations for 
the period from September 23, 2002, forward, have not been 
met.  38 C.F.R. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 
5285, 5286 5293 (2002 & 2003), 5237 - 5243 (2008).  

3.  The criteria for an evaluation in excess of 20 percent 
disabling for radiculopathy of the veteran's right lower 
extremity have not been met.  38 C.F.R. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.124a 
Diagnostic Code 8520 (2008).  

4.  Radiculopathy of the left lower extremity is evaluated at 
the maximum schedular rating available.  38 C.F.R. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 
4.124a Diagnostic Code 8520 (2008).  

5.  The criteria for an evaluation in excess of 20 percent 
disabling for neurogenic bladder have not been met.  38 
C.F.R. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.115a, 4.115b Diagnostic Code 7542 (2008).  

6.  The criteria for an evaluation of 30 percent disabling, 
but no higher, for bowel dysfunction have been met.  38 
C.F.R. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.114 Diagnostic Code 7332 (2008).  

7.  The criteria for a compensable evaluation for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.115b, 
Diagnostic Code 7522 (2008)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the Board must note the veteran is receiving a total 
(100%) rating at this time, the Board believes that a 
comprehensive review of this case is needed in light of the 
complex history to insure that all matters in this case are 
fully settled. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court of 
Appeals for Veterans Claims (Court) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case).  Id. at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims.  

As explained by the Court, "the relevant temporal focus for 
adjudicating an increased-rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim."  Hart, 21 Vet. App. at 509.  

Duodenal ulcer

Service connection for a duodenal ulcer was established in an 
April 1968 rating decision.  A 20 percent rating was assigned 
and that rating was in place when the veteran filed his 
current claim for an increased rating in April 2002.  

The veteran's duodenal ulcer is currently evaluated under 
38 C.F.R. § 4.114 Diagnostic Code 7305.  The Board finds no 
more appropriate criteria for evaluating this disability.  

Severe duodenal ulcer, with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health 
warrants a 60 percent disabling.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.  

Moderately severe duodenal ulcer, manifested by symptoms less 
than "severe" but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year warrants a 40 percent rating.  Id.  

Moderate duodenal ulcer with recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration or with continuous moderate manifestations warrants 
a 20 percent rating.  Id.  

In June 2002, the veteran underwent a VA examination to 
evaluate his duodenal ulcer.  During the examination, he 
reported constant burning epigastric pain and dark grape-
colored stool on average of once per year.  He also reported 
increased dyspepsia with ingestion of spicy or acid type 
food.  Bowel movements were reported as normal and his 
bodyweight had been stable.  On the day of the examination, 
stool was negative for occult blood.  

This report is evidence against assigning a higher rating for 
the veteran's duodenal ulcer.  The report of stable 
bodyweight and what may have been a bloody stool once per 
year is evidence against a finding that his duodenal ulcer 
results in impairment of health manifested by anemia and 
weight loss.  Similarly, the veteran's report during this 
examination does not present a picture of incapacitating 
episodes resulting from his duodenal ulcer.  

In December 2005, the veteran underwent another VA 
examination to evaluate the severity of his duodenal ulcer.  
This included the examiner's review of the medical history 
contained in the claims file.  During the examination, the 
veteran denied that he suffered from vomiting or 
constipation, but reported that he had melena on a weekly 
basis, diarrhea 2 to 3 times per week, and nausea.  He also 
reported constant epigastric pain.  There were no signs of 
anemia and his weight had been stable.  An upper 
gastrointestinal study showed a small area of deformity of 
lesser curvature aspect of the gastric antrum.  Blood test 
results were normal with no signs of anemia.  

This examination report is evidence against the veteran's 
claim for a rating higher than 20 percent for his service 
connected duodenal ulcer.  In particular, the report of no 
anemia and stable bodyweight is evidence that he does not 
suffer impairment of health due to his ulcer.  The absence of 
a report any incapacitating episodes also militates against 
assigning a higher rating.  

In March 2008, the veteran again underwent VA examination to 
evaluate the severity of his duodenal ulcer.  He reported 
epigastric pain, melanotic appearing stools, occasional 
emesis, but not hematemesis.  The examiner indicated that he 
had reviewed the claims file.  The examiner also stated that 
the veteran had a positive stool hemoccult in November 2001 
but was otherwise generally negative.  

Physical examination revealed the veteran to be well 
developed and well nourished with a soft flat abdomen and 
modest epigastric tenderness.  There were no palpable viscera 
or abdominal masses or bruits.  

As with the previous reports, this examination report is 
evidence against the veteran's claim for a rating higher than 
20 percent.  The single occasion of hemoccult in November 
2001, but otherwise generally normal results, is evidence 
that the veteran does not suffer from anemia.  Similarly, the 
examiner's description of the veteran as well developed and 
well nourished is evidence that there is no weight loss or 
other signs of impairment of health due to his service 
connected duodenal ulcer.  

Taken into consideration by the Board is the veteran's report 
as related in the March 2008 examination report, that: 

[H]is GI symptoms occur when he has 
spasms with his back and that when he has 
a severe spasm he will have rectal and 
urinary incontinence and epigastric pain.  
These symptoms will clear up after an 
hour or two.  They occur as often as six 
or seven times weekly if he is up and 
around, but perhaps once weekly when he 
just stays in bed.

This is not evidence of incapacitating episodes due to his 
duodenal ulcer.  Rather, this symptom, by the veteran's own 
account, originates with his back disability, not his 
duodenal ulcer.  There is no evidence that his duodenal ulcer 
causes any incapacitating episodes.  

No other evidence of record for any period of time relevant 
to this appeal is more favorable to the veteran's claim for a 
schedular rating higher than 20 percent for disability 
resulting from veteran's duodenal ulcer.  

All evidence of record shows that the veteran's duodenal 
ulcer does not result in impairment of health manifested by 
anemia or weight loss or result in any incapacitating 
episodes.  Because all evidence is against assigning a rating 
higher than 20 percent for this disability, his claim must be 
denied.  Evidence of record does not show that the rating 
assigned for the veteran's duodenal should be increased for 
any separate period based on the facts found during the whole 
appeal period.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Lumbar spine disability - general

This issue has an atypical procedural background.  Before 
addressing the merits of the issue the Board will summarize 
that background.  

Service connection was established for disability termed 
"back injury" in the April 1968 rating decision and a 
noncompensable evaluation was assigned.  

In July 1974, the veteran requested a "re-evaluation of my 
claim for service connection for the back condition but am 
now hospitalized for same and feel that this trouble is a 
direct result of an injury to my back while on active duty."  
In a September 1974 rating decision, the RO denied the 
veteran's claim, which it treated as a claim for an increased 
rating.  The RO explained that the veteran's then current 
symptoms were the result of a herniated lumbar disc at L5-S1 
with neurological deficit and that service connection was in 
place for disability at the T1-T2 interspace.  The RO further 
explained that the veteran's then present "low back 
condition" was at a lower level than his service connected 
back disability and bore no relationship to his service.  

In a March 1976 decision, the Board upheld the RO's decision, 
concluding as a matter of law that service connection for 
intervertebral disc syndrome of the lumbar spine had not been 
established.  In June 2001, the veteran filed his current 
claim for an increased rating for his back disability, as 
well as for compensation for neurologic deficits arising from 
his low back disability.  

In February 2005, the Board reopened the veteran's claim for 
service connection for intervertebral disc syndrome of the 
lumbar spine and remanded the matter to the RO for further 
development.  In the June 2008 rating decision, the RO found 
the veteran's degenerative disc disease of the lumbar spine 
to be part of his service connected disability of the lumbar 
spine and assigned ratings for the orthopedic and neurologic 
manifestations of his lumbar spine disability.  

When the veteran filed his current claim, a noncompensable 
evaluation was in place for a disability labeled "back 
injury".  In the June 2008 rating decision, the RO increased 
that evaluation to 60 percent for the period from June 29, 
2001, the date of his claim for an increased rating, to 
September 23, 2002, the date of a change in the rating 
schedule for disabilities of the spine.  

For the period from September 23, 2002 forward, the RO 
assigned a 40 percent evaluation for the orthopedic 
manifestations of the veteran's back disability.  For that 
same period, the RO assigned an 80 percent ratings for 
radiculopathy of the left lower extremity and a 10 percent 
rating for radiculopathy of the right lower extremity.  

Radiculopathy of the veteran's lower extremities are 
neurological manifestations of the veteran's lumbar spine 
disability.  

In that June 2008 rating decision, the RO also assigned a 20 
percent rating for bladder dysfunction (neurogenic bladder), 
a 10 percent rating for bowel dysfunction, and a 
noncompensable rating for erectile dysfunction.  The RO also 
assigned special monthly compensation for loss of use of one 
foot and special monthly compensation for loss of use of a 
creative organ.  Additionally, the RO assigned a 
noncompensable rating for a scar post lumbar spine surgery.  
Other than the rating for a scar, these ratings address 
neurologic manifestations of the veteran's lumbar spine 
disability.  The RO assigned these ratings effective June 29, 
2001.  

During the pendency of the veteran's claim and appeal, 
substantive changes were made twice to that portion of the 
Rating Schedule that addresses spinal disease, including 
intervertebral disc syndrome, at Diagnostic Code 5293.  See 
67 Fed. Reg. 54345-349 (August 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  These changes 
became effective on September 23, 2002.  See 68 Fed. Reg. 
51,454-458 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).  These latter changes became 
effective on September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  A review of the record demonstrates that 
the RO considered the old and new rating criteria, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

It is these changes in the criteria for rating disabilities 
of the spine that gave rise to assignment of different 
ratings for different periods of time since the date of the 
veteran's claims, received June 29, 2001.  

Of note is that radiculopathy, bowel dysfunction, bladder 
dysfunction, and erectile dysfunction are for neurologic 
manifestations of the veteran's lumbar spine disability.  As 
such, in order to determine whether a higher rating, higher 
ratings, or additional ratings are warranted for disability 
arising from the veteran's lumbar spine disability, the Board 
must address ratings assigned for all manifestations of his 
lumbar spine disability.  

Prior to September 23, 2002, ratings of 60 percent or higher 
for disability of the spine were available only under 
Diagnostic Codes 5285, 5286, and 5293.  See 38 C.F.R. § 4.71a 
(2002).  

The maximum rating available under Diagnostic Code 5293 was 
60 percent and was assigned for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy (i.e., with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc) and little intermittent relief.  

A 100 percent rating was available for residuals of vertebral 
fracture resulting in spinal cord involvement, requiring the 
use of long leg braces, or causing the veteran to be 
bedridden.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002 & 
2003).  A 60 percent rating was available for residuals of 
vertebral fracture without cord involvement; abnormal 
mobility requiring neck brace (jury mast).  Id.  

Complete bony fixation (ankylosis) of the spine warranted a 
100 percent rating if at an unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type); 
and a 60 percent rating if at a favorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2002 & 2003).  

The revision of the schedule for rating disabilities of the 
spine that became effective September 23, 2002, revised only 
the criteria for Diagnostic Code 5293.  As of September 23, 
2002 Diagnostic Code 5293, in pertinent part, provided for 
the following:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months............... 
60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................... 40

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

The criteria for evaluating intervertebral disc syndrome 
under were left substantively unchanged by the revision which 
became effective September 26, 2003.  The nomenclature was 
changed from 5293 to 5243.  However, this revision changed 
the criteria evaluating most disabilities of the spine, 
including an alternative to rating based on incapacitating 
episodes for intervertebral disc syndrome.  As of that 
revision, disabilities of the spine were evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, as follows:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire 
spine..................100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
.........................................
.........................................
....50

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine....................................
................. 40

Under note one of this code, the Board is to evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate Diagnostic Code. 

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R.  § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an 
important factor of disability from arthritis and actually 
painful joints are entitled to at least the minimum 
compensable rating for the joint.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  However, once the maximum rating available is 
assigned for such disability, § 4.40 and § 4.45 are not for 
application.  Id.  

As explained below, the record is absent for evidence that 
the veteran suffers ankylosis of his spine.  Hence, ratings 
based on ankylosis are not for application.  Nor is there any 
evidence of record even suggesting that the veteran has ever 
had a fracture of a thoracolumbar vertebra.  

There is a report of a cervical vertebral fracture in a 
report of VA examination, dated in June 1974.  Hence, the 
Board will discuss that report so as to explain why a rating 
is not warranted under Diagnostic Code 5285.  That June 1974 
report listed a diagnosis of lumbosacral strain and a 
diagnosis of fracture, cervical spine, old, with rupture of 
cervical disc and post traumatic osteoarthritis, cervical 
spine.  The veteran has never been found to have ankylosis of 
the entire thoracolumbar spine.  A radiology report indicates 
that x-rays in April 1974 revealed normal lumbar vertebral 
bodies, intervertebral disc spaces and alignment normal 
throughout.  

In a June 2002 VA examination report, the examiner discussed 
that June 1974 diagnosis.  In June 2002, the veteran 
underwent VA examination of his spine.  An impression of x-
rays was marked degenerative changes with disc space 
narrowing at all interspaces of the lumbar spine.  This 
report also stated that x-rays showed no compression 
fractures.  Range of motion of the lumbar spine was measured 
as forward flexion to 30 degrees, extension to 0 degrees, 
lateral flexion to 10 degrees, and lateral rotation to 20 
degrees.  This report is evidence that the veteran has had no 
ankylosis of his thoracolumbar spine or suffered any 
vertebral fractures.  

In August 2002, the veteran again underwent a VA examination 
of his spine, primarily regarding his cervical spine.  The 
examiner noted that the June 1974 examination report 
mentioned a fractured cervical spine.  The August 2002 
examiner stated "I am unable to find any occurrence in the 
patients record of a fracture of the cervical spine, and the 
interview today did not reveal such an event in the patients 
medical history."  

The August 2002 examiner indicated that multiple x-ray views 
of the veteran's cervical spine were obtained contemporaneous 
to the August 2002 examination.  He opined that "the 
diagnosis of fracture in the cervical spine in 1974 was 
presumptive and was not made on the basis of information in 
the patients record."

Based on this report, the Board finds that the veteran has 
had no fracture of any vertebra.  

In a recent case, the Court provided guidance as to 
evaluating the probative value of a medical opinion.  See 
Nieves-Rodriguez, No. 06-0312 (U.S. Vet. App. Dec. 1, 2008).  
In that case, the Court found that guiding factors in 
evaluating the probity of a medical opinion are whether the 
opinion was based on sufficient facts or data, whether the 
opinion was the product of reliable principles and methods, 
and whether the medical professional applied the principles 
and methods reliably to the facts of the case.  Id. slip op. 
at 9.  

Based on the lack of any other findings of a vertebral 
fracture, including reports of x-rays of the veteran's 
cervical spine that did not mention any fracture, the June 
1974 report was not rendered based on sufficient facts or 
data.  This is in contrast to the opinion provided by the 
August 2002 examiner, who obviously conducted an in depth 
review of the veteran's history and had x-ray evidence before 
him.  As the June 1974 examiner did not explain how he 
arrived at a conclusion that the veteran had suffered from a 
vertebral fracture, it cannot be said that his opinion was 
the product of reliable methods or principles or that he 
applied such to the facts of the case.  Again, in contrast, 
the August 2002 examiner did explain his opinion, which 
amounts to a determination from the medical history provided 
in the claims file as well x-ray evidence and the veteran's 
own reports, that there simply was no reason to conclude that 
the veteran ever had a vertebral fracture.  

For these reasons, the 2002 reports are the most probative 
evidence of record as to any vertebral fracture.  Hence, the 
Board finds that Diagnostic Code 5285 is not for application 
because the veteran has never suffered a vertebral fracture.  

The 60 percent rating assigned under Diagnostic Code 5293 is 
the maximum rating available for the veteran's disability of 
the lumbar spine for the period prior to September 23, 2002.  
Additionally, it would be improper for the Board to find that 
any additional ratings should be assigned for neurologic or 
orthopedic manifestations of the veteran's lumbar spine 
disability prior to September 23, 2002.  

38 C.F.R. § 4.14 prohibits the evaluation of the same 
disability or the same manifestations of a disability under 
different diagnoses.  This practice is referred to as 
"pyramiding".  Under the rating schedule for disabilities 
of the spine in place prior to September 23, 2002, assigning 
ratings based on two diagnostic codes for the spine, at 
38 C.F.R. § 4.71a, would have amounted to pyramiding because 
there was overlap between the symptomatology addressed in the 
rating criteria under the various diagnostic codes.  For 
example, Diagnostic Code 5293, for intervertebral disc 
syndrome, and Diagnostic Code 5295, for lumbosacral strain, 
both included muscle spasm as a criterion.  

Similarly, prior to September 23, 2002, it would have been 
improper to assign an evaluation under Diagnostic Code 5293 
and a separate evaluation for neurologic manifestations of 
the veteran's lumbar spine disability because Diagnostic Code 
5293 provided compensation for the neurologic manifestations 
of disability of the spine.  The issue before the Board is 
whether the veteran's disability of the lumbar spine warrants 
higher or additional rating(s).  Therefore, adjudication of 
this appeal does not require that the Board address the 
propriety of the RO's assignment of ratings for neurogenic 
bladder, bowel dysfunction, or erectile dysfunction as 
effective between June 29, 2001 and September 23, 2002.  

Also reviewed by the Board are records of the veteran's 
disability claim for benefits from the Social Security 
Administration (SSA).  Most of these records are too dated to 
provide evidence pertinent to this appeal.  Associated with 
these records is a private medical report from April 2001.  
However, with regard to manifestations of the lumbar spine 
disability, this report  provides evidence no more favorable 
to the veteran's claim than that found in VA treatment 
records and VA examination reports.  As far as the rating 
criteria are concerned, the report shows only that the 
veteran suffered from low back pain.  Hence, this report need 
not be discussed any further.  

For the period from September 23, 2002 to September 26, 2003, 
the highest evaluation available under a diagnostic code 
addressing orthopedic manifestations of the veteran's lumbar 
spine disability was 40 percent.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2003).  From September 26, 2003, 
forward, a rating higher than 40 percent, under the General 
Rating Formula for Diseases and Injuries of the Spine, 
required ankylosis of the entire thoracolumbar spine, a 
condition from which the veteran has never suffered.  

Because the maximum available rating is assigned for the 
musculo-skeletal aspect of the veteran's lumbar spine 
disability, 38 C.F.R. § 4.40, § 4.45, and § 4.59 are not for 
application.  

In December 2005, the veteran underwent another VA 
examination of his spine.  Range of motion of his lumbar 
spine was measured as forward flexion to 55 degrees, 
extension to minus 20 degrees (the veteran could not 
straighten his back perpendicular to the floor), left lateral 
flexion between minus 5 and minus 20 degrees of 30 degrees.  
X-rays of the lumbar spine revealed mild lumbar scoliosis 
with convexity to the left, degenerative skeletal changes 
with osteophytosis at multiple levels, disk space narrowing 
compatible with chronic disk disease at L1-L2, L3-L4, L4-L5.  
There was no spondylolysis or spondylolisthesis.  

This December 2005 report is evidence that the veteran did 
not have ankylosis of his thoracolumbar spine or residuals of 
vertebral fracture.  Similarly, a March 2008 VA examination 
of the veteran's spine showed that he did not have ankylosis.  

In the June 2008 rating decision, the RO assigned four 
separate compensable ratings for neurologic manifestations of 
the veteran's lumbar spine disability, and one compensable 
rating for the orthopedic manifestation of the veteran's 
disability of the lumbar spine; all effective no later than 
September 23, 2002.  In addition to the 40 percent rating for 
limitation of motion of the thoracolumbar spine, the RO 
assigned the following evaluations:  80 percent for 
radiculopathy of the veteran's left lower extremity; 10 
percent for radiculopathy of the veteran's right lower 
extremity; 20 percent rating for neurogenic bladder; and 10 
percent for bowel dysfunction.  

For the reasons just discussed, assigning a rating higher 
than 40 percent for the orthopedic manifestations of the 
veteran's lumbar spine disability, for the period from 
September 23, 2002 forward, would be inappropriate.  

As directed by the rating schedule, the Board compared the 
ratings as assigned by the RO to the maximum rating that 
could have been assigned under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
to determine, by application of 38 C.F.R. § 4.25, which 
method of rating the veteran's lumbar spine disability is 
more favorable to the veteran.  Given that the highest rating 
available under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes is 60 percent, and 
the rating assigned for radiculopathy of the veteran's left 
lower extremity is 80 percent, rating the veteran's 
disability of the lumbar spine based on incapacitating 
episodes is less favorable to the veteran.  Hence, the Board 
need not discuss the evidence related to incapacitating 
episodes resulting from the veteran's lumbar spine 
disability.  

Based on the above, this case reduces to determining whether 
the ratings assigned for the neurologic manifestations of the 
veteran's lumbar spine disability should be increased for any 
period of time on appeal.  Statements from the veteran and 
his spouse provide a basis for the RO's selection of 
diagnostic codes applicable for rating these neurologic 
manifestations.  

In a statement dated in July 2005, the veteran reported that 
he sometimes had no control over his bladder and bowel 
functions.  In a letter dated that same month, the veteran's 
spouse reported that the veteran had pain and numbness in his 
right leg and had lost bowel and bladder control in the sense 
that he had little warning as to a need to use the restroom.  
During the October 2004 Board hearing, the veteran's spouse 
testified that she has had to take care of the veteran when 
he has bowel malfunctions.  Hearing transcript at 25.  

Lumbar spine disability - radiculopathy of the lower 
extremities

The veteran's radiculopathy of the left and the right lower 
extremities are rated under 38 C.F.R. § 4.124a, Diagnostic 
Code 8520, for paralysis of the sciatic nerves.  After 
reviewing the rating schedule, the Board finds no more 
appropriate criteria for rating these manifestations of the 
veteran's lumbar spine disability.  

Complete paralysis of the sciatic nerve, where the foot 
dangles or drops, there is no active movement possible of 
muscles below the knee, flexion of the knee weakened or lost, 
is rated as 80 percent disabling.  38 C.F.R. § 4.124a 
Diagnostic Code 8520.  Severe incomplete paralysis of the 
sciatic nerve, with marked muscular atrophy, is rated as 60 
percent disabling.  Id.  Moderately severe, moderate, and 
mild incomplete paralysis of the sciatic nerve are rated as 
40, 20, and 10 percent disabling, respectively.  Id.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).  

The maximum rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8520 is 80 percent.  Hence, radiculopathy of the veteran's 
left lower extremity is already evaluated at the highest 
rating available.  As the maximum available rating has been 
assigned for radiculopathy of the veteran's left lower 
extremity, appeal as to the schedular rating assigned has 
been satisfied and is no longer before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

VA clinic notes provide little evidence going toward rating 
criteria for any of the manifestations of the veteran's 
lumbar spine disability.  An April 2004 VA Pain Management 
Consult found the veteran positive for straight leg raising 
at 30 degrees on the right and 10 degrees on the left.  He 
also had decreased lordotic curvature, severe paravertebral 
spasm, and diffuse tenderness over the sciatic nerve.  Deep 
tendon reflexes were absent in the lower extremities and 
Babinski was negative.  His left calf was somewhat atrophic, 
measuring 300 millimeters in circumference as opposed to 325 
millimeters circumference of the right calf.  He could not 
walk on heels and toes on the left, had slight drop foot on 
the left, could not stand on the left lower extremity, had 
decreased temperature, pain, and vibration sensitivity on the 
left lower extremity in the region of the left L5 dermatome.  

The June 2002 VA examination report contains the veteran's 
report of radiated pain into both lower extremities, but more 
pronounced on the left.  He also reported intermittent 
numbness of the left lateral leg.  Physical examination 
revealed diminished sensation along the left leg but there is 
no finding of diminished sensation of the right leg.  
Strength was intact and deep tendon reflexes were one plus, 
bilaterally.  He was positive for leg raise, bilaterally.  An 
impression of x-rays was marked degenerative changes with 
disc space narrowing all interspaces of the lumbar spine.  In 
addition to the findings specific to the left lower 
extremity, the neurologist rendered an impression of 
polyneuropathy, most likely related to past history of 
ethanol.  

This report and the VA clinical notes do not provide evidence 
that the veteran suffers from more than mild incomplete 
paralysis of the right sciatic nerve.  Given the detailed and 
extensive findings and reported symptoms involving the 
veteran's left lower extremity, the minimal nature of the 
findings and reported symptoms involving his right lower 
extremity is evidence that radiculopathy of his right lower 
extremity is manifested by no more than mild incomplete 
paralysis of the right sciatic nerve.  

A report of an April 2004 VA Pain Management consult includes 
that the veteran was positive for straight leg raising at 
thirty degrees on the right and that deep tendon reflexes 
were absent on the right.  The examiner described only the 
veteran's left calf muscle as atrophic.  He also stated that 
the veteran had decrease in the left L5 dermatome.  However, 
he found that the veteran had decreased temperature, pain and 
vibration sensitivity in the lower extremities, and did not 
distinguish the left from the right.  Again, this is evidence 
only of no more than mild incomplete paralysis of the 
veteran's right sciatic nerve.  

During the December 2005 examination of the veteran's spine, 
which included the examiner's review of the veteran's medical 
history contained in the claims file, the veteran reported 
neurologic symptoms of his left leg.  Upon physical 
examination, he was unable to perform straight leg raising 
because he was unable to lie flat on his back.  

X-rays of the lumbar spine revealed mild lumbar scoliosis 
with convexity to the left, degenerative skeletal changes 
with osteophytosis at multiple levels, disk space narrowing 
compatible with chronic disk disease at L1-L2, L3-L4, L4-L5.  
There was no spondylolysis or spondylolisthesis.  

Again, the December 2005 examination report does not show 
that the veteran suffers from more than mild incomplete 
paralysis of his right sciatic nerve.  In particular, given 
that the veteran has reported more severe symptoms of his 
left lower extremity, it is reasonable to assume that, had 
his lumbar spine disability caused more than mild incomplete 
paralysis of his right lower extremity, he would have 
reported the symptoms.  

The March 2008 examination report provides additional 
evidence against assigning a rating higher than 10 percent 
for the veteran's incomplete paralysis of the right sciatic 
nerve.  Somewhat confusing in this report are the two sets of 
findings.  One physician signed the first set of findings and 
another signed the second set of findings.  The first set of 
findings included review of the claims file by the examiner 
and the second did not.  However, the differences have to do 
with the veteran's reports on the day of the respective 
examinations and on the objective physical findings.  
Therefore, this evidence will be considered as one report.  

Taken together, physical examination(s) found the veteran 
unwilling to perform straight leg raises.  Deep tendon 
reflexes were either not obtainable from any location, partly 
due to poor relaxation or were not present at the ankles but 
were present at the knees but hypoactive and equal.  He had 
four plus motor strength on the right - his knees were three 
and his hip flexors were three plus.  Both legs were 
atrophied but equal in circumference.  While the veteran had 
decreased pain and touch perception in the sciatic 
distribution of his left leg, this was not found on the 
right.  

The examiner also indicated review of a January 2008 magnetic 
resonance imaging study (MRI) of the veteran's thoracic and 
lumbar spine.  He stated that there was stenosis of the 
veteran's lumbar spine; including moderately severe stenosis 
bilaterally at some lumbar interspaces.  

While the veteran has atrophied muscles of both legs, all 
evidence of record shows that he is unable to move about 
without his wheelchair.  The Board thus places minimal weight 
on this factor as showing that he has as severe neurologic 
disability of his right leg as his left.  More probative, is 
that the veteran does not have sensory loss of his right leg, 
and he does have significant strength on the right.  This is 
in agreement with all other evidence of record which shows 
that the veteran's right lumbar spine disability results in 
only minor symptoms and little objective deficit.  Viewing 
the March 2008 examination report in total, the Board finds 
the report to show that the veteran suffers from no more than 
mild incomplete paralysis of his right lower extremity.  

As explained above, the evidence preponderates against a 
finding that the veteran suffers from more than mild 
incomplete paralysis of the right lower extremity.  No 
evidence of record shows that radiculopathy of the veteran's 
right lower extremity should be assigned a schedular rating 
higher than 10 percent for any separate period based on the 
facts found during the whole appeal period.  Hence, the Board 
denies a higher rating higher than the 10 percent already 
assigned for incomplete paralysis of the right sciatic nerve.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).  

Lumbar spine disability - neurogenic bladder

The RO has evaluated the veteran's neurogenic bladder as 20 
percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 
7542.  The Board finds no more appropriate criteria.  

Diagnostic Code 7542 directs the rater to rate neurogenic 
bladder as voiding dysfunction.  Id.  Given the July 2005 
statements of the veteran and his spouse, voiding dysfunction 
consisting of urinary incontinence, rather than as urinary 
frequency or obstructed voiding is most appropriate.  Urinary 
incontinence requiring the use of an appliance of the wearing 
of absorbent materials that must be changed more than 4 times 
per day, is assigned a 60 percent rating.  38 C.F.R. 
§ 4.115a.  Urinary incontinence requiring the wearing of 
absorbent materials that must be changed 2 to 4 times per day 
is assigned a 40 percent rating.  Id.  Urinary incontinence 
requiring the wearing of absorbent materials that must be 
changed less then 2 times per day is assigned a 20 percent 
rating.  Id.  

A VA neurology clinic note from June 2001 contains the 
veteran's report that he had suffered no bladder symptoms.  
During the June 2002 VA examination, and again in an August 
2002 examination of his cervical spine, the veteran reported 
that he has occasional loss of urine "when I have a real bad 
back spasm."  During the August 2002 examination, the 
veteran was observed to be wearing a "protective soil pad."  
While this is evidence that the 20 percent rating assigned 
for the veteran's neurogenic bladder is warranted, it is not 
evidence that he must change absorbent pads two or more times 
per day and thus is not evidence that a higher rating is 
warranted.  

An April 2004 VA Pain Management consult report includes that 
the veteran denied bladder symptoms.  In July 2004, clinical 
examination found the veteran to a normal urinary system.  
During the December 2005 VA examination, the veteran reported 
bladder urge incontinence.  Taken together, this is evidence 
that a rating higher than 20 percent is not warranted for the 
veteran's neurogenic bladder disability.  If there was a need 
for changing pads twice or more per day, the veteran would 
not have denied bladder symptoms during the April 2004 
consult.  It is also likely that if his neurogenic bladder 
required that he change absorbent materials twice or more 
times per day he would have provided, during the December 
2005 examination, a more descriptive account of bladder 
symptoms.  

During the March 2008 VA examination of his spine, the 
veteran reported that he when he has a severe back spasm, his 
bladder "turns loose" and because of this he wears Depends 
full time.  Also of note is that on physical examination, the 
examiner found that the veteran had quite severe spasm of the 
lumbar area.  The veteran reported that he has daily flare up 
of his lumbar spine disability.  

These reports are evidence against assigning a rating higher 
than the 20 percent already assigned for the veteran's 
neurogenic bladder.  Likely, the veteran has daily back 
spasm, as shown by his report and evidenced by the presence 
of back spasm during the examination.  However, the veteran 
specifically characterized his loss of bladder control as 
occurring on "severe" spasm.  If this occurred so often as 
to require the changing of pads twice per day or more, it is 
highly likely that the veteran would not have distinguished 
spasm causing loss of bladder control as "severe."  Spasm 
so frequent as to require changing of pads twice per day or 
more would have been typical for the veteran.  

Based on the above, the Board finds that the evidence 
unfavorable to assigning a rating higher than 20 percent 
disabling for the veteran's neurogenic bladder outweighs the 
evidence favorable to such an assignment.  No evidence of 
record shows that disability resulting from the veteran's 
neurogenic bladder should be assigned a higher schedular 
rating for any separate period based on the facts found 
during the whole appeal period.  Hence, the Board denies a 
higher rating for this disability.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

Lumbar spine disability - bowel dysfunction

The reports of the veteran and his spouse indicate that the 
criteria found under 38 C.F.R. § 4.114, Diagnostic Code 7332 
are the most appropriate for evaluating his bowel dysfunction 
resulting from his lumbar spine disability.  

Impairment of sphincter control of the rectum and anus 
resulting in complete lack of sphincter control is assigned a 
100 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7332.  
Impairment of sphincter control resulting in extensive 
leakage and fairly frequent involuntary bowel movements is 
assigned a 60 percent rating.  Id.  Impairment of sphincter 
control resulting in occasional involuntary bowel movements, 
necessitating wearing of pad is assigned a 30 percent rating.  
Id.  Impairment of sphincter control resulting in constant 
slight, or occasional moderate leakage is assigned a 10 
percent rating.  Id.  

During the June 2002 VA examination, the veteran reported 
that he has occasional loss of stool "when I have real back 
spasm."  The August 2002 VA examination report includes the 
examiner's statement that the veteran was wearing a 
"protective soil pad".  He did not state whether the pad 
was to prevent bladder or bowel accidents or both.  

During this April 2004 pain management consult, the veteran 
denied any bowel problems.  In July 2004, clinical 
examination found the veteran to have normal sphincter tone.  
There were no reports of bowel symptoms or the need for 
wearing of a pad.  This is evidence that the veteran has no 
more than slight impairment of bowel or occasional moderate 
leakage and that the veteran did not need to wear a pad due 
to occasional loss of sphincter control.  

As discussed in the section of this decision addressing the 
rating assigned for the veteran's duodenal ulcer, a VA 
examination was conducted in December 2005 with regard to the 
veteran's gastrointestinal system.  Those results are also 
probative of the extent of disability of the veteran's bowel 
dysfunction.  The medical history provided by the veteran 
during that examination was that he experiences diarrhea 2 to 
3 times per week.  There is no report that he has any leakage 
or that he wears a pad due to loss of sphincter control.  It 
is reasonable to expect that between the examination 
addressing his digestive system, the examination addressing 
neurologic manifestations of his lumbar spine disability, the 
letters sent to VA from the veteran and his spouse, and the 
veteran's and his spouse's testimony at the hearing, that if 
he did have involuntary bowel movements that necessitated the 
wearing of a pad, at some point this would have been 
reported.  

During the March 2008 VA examination of the veteran's spine, 
he reported that when he has a severe back spasm his bowel 
"turns loose" and for this he wears Depends full time.  

One interpretation of "impairment of sphincter control", as 
stated in Diagnostic Code 7332, is that the nerve damage 
results in an involuntary relaxation of the sphincter.  
Another interpretation is that any impairment of sphincter 
control resulting in occasional involuntary bowel movement 
and necessitating wearing a pad, meets the criteria for a 30 
percent rating, regardless of the mechanism of that 
impairment of sphincter control.  In other words, the 
regulatory language is ambiguous.  

Resolving the interpretation in a manner favorable to the 
veteran, the Board finds that his report of wearing Depends 
due to occasional involuntary bowel movements resulting from 
loss of sphincter control warrants a rating of 30 percent 
disabling.  The first evidence showing that this criteria 
have been met is no earlier than the March 21, 2008 VA 
examination report.  

A review of the record shows that the veteran's impairment of 
sphincter control does not result in leakage.  Examination of 
the veteran's back during in March 2008 found significant 
spasm in the lumbar region.  The veteran described his lumbar 
spine disability as having daily flare-up.  However, his 
characterization of involuntary bowel movements as occurring 
only when he has a severe back spasm is evidence that he has 
occasional involuntary bowel movements rather than frequent 
involuntary bowel movements.  Therefore, the Board finds that 
the preponderance of the evidence is against assigning a 60 
percent rating under Diagnostic Code 7332 for the veteran's 
impairment of sphincter control.  

In summary, the March 2008 VA examination report is evidence 
that the veteran's impairment of sphincter control warrants 
an evaluation of 30 percent disabling, but no higher.  No 
evidence of record shows that disability resulting from the 
veteran's neurogenic bladder should be assigned schedular 
rating higher than 30 percent for any separate period based 
on the facts found during the whole appeal period.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).  

Lumbar spine disability - erectile dysfunction

The only diagnostic code specifically addressing erectile 
dysfunction is Diagnostic Code 7522.  The Board can find no 
other diagnostic code that would be more appropriate in 
rating the veteran's disability.  

Diagnostic Code 7522 provides that deformity of the penis 
with loss of erectile power is rated 20 percent disabling, 
and the adjudicator is to review for entitlement to special 
monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 
4.115b.  Thus, two distinct criteria are required for a 
compensable rating; loss of erectile power and deformity of 
the penis.  In every instance where the schedule does not 
provide a zero percent rating for a diagnostic code, a zero 
percent rating shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31.  

VA treatment records document the veteran's reports of 
erectile dysfunction.  For example, a November 2004 urology 
note recorded the veteran's report of an eight year history 
of inability to sustain an erection that would permit 
intercourse.  This note also found the veteran to have a 
normal circumcised penis and bilateral descended tests. 

This urology note is evidence that, while the veteran does 
have erectile dysfunction, he does not have deformity of the 
penis.  Hence, a compensable rating under Diagnostic Code 
7522 is not warranted.  However, the veteran has not gone 
without compensation for this disability.  The RO has granted 
the veteran special monthly compensation for loss of use of a 
creative organ, effective since June 2001.  

All evidence is against assigning a compensable schedular 
rating for the veteran's erectile dysfunction.  No evidence 
of record shows that the veteran's erectile dysfunction 
should be assigned a compensable schedular rating for any 
separate period based on the facts found during the whole 
appeal period.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Extraschedular consideration

During the October 2004 Board hearing, the veteran reported 
that he has been in receipt of SSA disability benefits since 
approximately 1987.  In a letter dated in July 2005, the 
veteran reported that he has been unable to hold a steady job 
due to his duodenal ulcer and back disabilities.  Given these 
statements the Board has considered whether referral for 
extraschedular consideration is warranted in this case.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

More recently, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  All symptoms and the level of 
disability resulting from the veteran's lumbar spine and 
duodenal ulcer disabilities are addressed by criteria found 
in the rating schedule.  Therefore, the first prong of the 
Thun test is not satisfied and referral for extraschedular 
consideration is not warranted.

Evidence of record is against referring the veteran's case 
for extraschedular consideration.  The evidence as to such a 
referral is not so evenly balanced so as to allow application 
of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in July 2002, July 2005 and March 
2008, that sufficiently addressed all three notice elements.  
The July 2002 letter was sent prior to the initial RO 
decision in this matter.  Although that letter did not refer 
to the disabilities for which the veteran sought benefits, 
the letter did refer to the statement received from the 
veteran in April 2002, in which the veteran listed the 
disabilities which are the subject of his appeal.  That 
letter informed the veteran that he should submit evidence 
showing that his numbness of the lower extremities, bladder 
dysfunction, bowel dysfunction, and impotence were secondary 
to his back strain and that his duodenal ulcer and back 
strain had increased in severity.  

The July 2002 letter informed the veteran that evidence 
submitted could be from a physician, from individuals who 
could describe how his disability had become worse, or his 
own statements as to the symptoms of his disabilities, 
including the symptom frequency and severity and other 
involvement, extension and additional disablement caused by 
his disability.  This letter did not mention VA's duties to 
assist the veteran or how effective dates are assigned should 
any of his claims be granted.  

The duty to notify was not completely satisfied by the July 
2002 letter or by any other communication prior to the 
initial adjudication of the veteran's claims by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, most of the remaining VCAA duty to notify was 
satisfied subsequent to the initial RO decision by way of the 
letters sent to the veteran in July 2005 and March 2008, that 
fully addressed all three notice elements.  The July 2005 
letter informed the veteran that he should submit to VA 
completed VA Form 21-4142 Authorization and Consent to 
Release Information to the Department of Veterans Affairs as 
to private treatment provided for his claimed disabilities.  
This effectively informed the veteran of VA's duties to 
assist the veteran in obtaining evidence to substantiate his 
claims.  

The March 2008 letter provided the veteran with notice as to 
how VA assigns disability ratings and effective dates.  This 
included informing the veteran that his disability rating 
would depend on the nature and symptoms of the condition, the 
severity and duration of the symptoms and the impact of the 
condition and symptoms on his employment.  He was told that, 
depending on the disability involved, ratings of between 0 
and 100 percent could be assigned based on application of a 
rating schedule published as Title 38 of the Code of Federal 
Regulations, Part 4.  This letter also informed the veteran 
that in rare cases ratings outside of the schedule could be 
assigned.  

The March 2008 letter also provided the veteran with examples 
of the kinds of evidence he should submit or tell VA about, 
including statements by employers, and statements from people 
who had witnessed how his disabilities affected him.  This 
last statement effectively informed the veteran that he could 
submit evidence as to how his disabilities affected his daily 
life.  There is no doubt that the veteran understood this 
notice, as he has submitted July and August 2005 letters from 
his spouse "E.N." and his sister "C.D.", that describe his 
the effect of his disabilities on his daily life.  This was 
notice in compliance with that specified in Vazquez-Flores.  

At the time the veteran's claims for increased ratings were 
received by VA, in June 2001, the criteria for rating his 
disability of the spine and his duodenal ulcer did not 
include any measurements or special test results.  Hence, no 
more specialized notice was required with regard to his 
claims for increased ratings than that provided in the March 
2008 letter.  

Although the July 2005 and March 2008 letters were not sent 
before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a rating decision sent to 
the veteran in June 2008 and a supplemental statement of the 
case sent to the veteran in August 2008, after the notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
record, Social Security Administration (SSA) disability 
records, and assisted the veteran in obtaining private 
treatment records from "R.B.", M.D.  Additionally, the 
veteran has submitted evidence from his spouse, "E.N." and 
his sister "C.N."  VA afforded the veteran medical 
examinations in June 2002, December 2005, and March 2003, 
that collectively addressed all issues on appeal.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

An increased rating to 30 percent, and not higher, is granted 
for bowel dysfunction, subject to the controlling regulations 
governing the payment of monetary benefits; he appeal is 
denied as to an increase in any other ratings for disability 
resulting from the veteran's lumbar spine disability.  

Entitlement to an evaluation higher than 20 percent disabling 
for duodenal ulcer is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


